OPINION — AG — A LOCAL BOARD OF TRUSTEES OF THE POLICE PENSION AND RETIREMENT SYSTEM MAY NOT BY RETROACTIVE APPLICATION OF A RULE, AWARD MEMBERSHIP STATUS TO ANY INDIVIDUAL POLICE OFFICER NOT MEETING ALL SYSTEM ENTRANCE REQUIREMENTS INCLUDING ANY EXTENDED MAXIMUM AGE LIMIT UPON JULY 1, 1978.  EXTENSION OF RETROACTIVE APPLICATION TO PERSONS WHO DID NOT QUALIFY ON JULY 1, 1978, THE DATE WHEN STATUTORY AUTHORITY WAS GRANTED, WOULD CONSTITUTE AN ULTRA VIRES ACT OF THE GOVERNMENTAL BODY AND WOULD THEREFORE, BE VOID. CITE: 11 O.S. 1977 Supp., 50-112 [11-50-112] (CATHERINE GATCHELL NAIFEH)